Citation Nr: 9922913	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a facial scar of 
the left eyebrow.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for gastroenteritis.

7.  Entitlement to service connection for chest pain.

8.  Entitlement to service connection for multiple strokes.

9.  Entitlement to an initial increased rating in excess of 
10 percent for low back pain prior to December 11, 1997 and 
an increased evaluation in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to October 
1976.

In September 1993, entitlement to an increased rating in 
excess of 10 percent for a left knee disability was denied.  
The veteran's representative file notice of disagreement in 
February 1994.  A statement of the case (SOC) was issued 
within the same month and the veteran's substantive appeal 
was received in November 1994.  In January 1995, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
confirmed and continued the 10 percent evaluation and issued 
to the veteran a supplemental statement of the case.  In June 
1995, the RO increased the evaluation to 100 percent from 
April 25, 1995 to June 1, 1995 pursuant to 
38 C.F.R. § 4.30 (1998).  In August 1995, the veteran filed 
an informal claim for entitlement to service connection for 
hemorrhoids.  In October 1995, service connection for 
hemorrhoids was denied and the assigned 10 percent evaluation 
for the left knee disability was confirmed and continued.  
The veteran expressed disagreement in January 1996.  In March 
1996, entitlement to an increased evaluation to 20 percent, 
effective from April 23, 1993 was granted.  In April 1996, 
the veteran accepted the 20 percent award and requested that 
all appeals be suspended and no further action taken on his 
case.  As a result of the foregoing, the Board of Veterans' 
Appeals (Board) finds that the veteran properly withdrew the 
claims of entitlement to service connection for hemorrhoids 
and entitlement to an increased rating for a left knee 
disability.  38 C.F.R. § 20.204 (1998).

In April 1996, the veteran submitted an informal claim for 
entitlement to service connection for headaches, low back 
pain, and hemorrhoids.  In May 1996, he added claims for 
entitlement to service connection for bilateral hearing loss, 
a facial scar of the left eyebrow, gastroenteritis, a 
cervical spine injury, head injury, chest injury, and 
multiple strokes.  In addition, in September 1996, the claim 
of entitlement to an increased rating for the left knee 
disability was added.

In an October 1996 rating action, the RO denied entitlement 
to service connection for residuals of a cervical spine 
injury, residuals of a head injury, headaches, a facial scar 
of the left eyebrow, bilateral hearing loss, gastroenteritis, 
chest pain, and multiple strokes.  Entitlement to service 
connection for hemorrhoids was granted and assigned a 10 
percent evaluation, effective from April 19, 1996.  In 
November 1996, the veteran disagreed with the denials of 
service-connection and the 10 percent rating for hemorrhoids.

In April 1997, the RO granted service connection for low back 
pain as secondary to the left knee disorder and assigned a 10 
percent rating, effective from November 7, 1996.  The RO also 
reduced the 20 percent evaluation for the left knee 
disability to 10 percent, effective from January 9, 1997.  
Within the same month, the veteran disagreed with the 10 
percent evaluation assigned for the low back pain disability 
and the reduction.  In May 1997, a SOC only addressing the 
issue of entitlement to an increased rating for a left knee 
disorder was issued to the veteran.  Nevertheless, in June 
1997, the RO increased the 10 percent evaluation for the left 
knee disability to 20 percent, effective from January 9, 1997 
(This represented the effective date on which the 20 percent 
previously assigned was reduced to 10 percent).  In July 
1997, the veteran stated that he was in agreement with the 
20 percent evaluation assigned for his left knee disability 
and the 10 percent evaluation assigned for his hemorrhoid 
disability.  He, however, wanted to continue his appeal 
associated with the other issues.  In consideration of the 
foregoing, the Board finds that the issues of entitlement to 
increased rating for a left knee disability and hemorrhoids 
have been withdrawn.  38 C.F.R. § 20.204.  Thus, additional 
development in this regard is not warranted.  The veteran, 
however, also expressed disagreement with the issue of 
entitlement to an increased rating in excess of 20 percent 
for a low back disorder but it appears as though no further 
action was taken in response to notice of disagreement.  
Thus, the foregoing is addressed in the remand portion of the 
decision. 

In August 1997, the veteran stated that he wanted to reopen 
his claim of service connection for warts.  By an October 
1998 rating action, service connection for warts was granted 
and evaluated as noncompensably disabling.  Because the 
controversy at issue has been resolved, additional action in 
this matter is not warranted.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  It is also noted that in March 1997 
the veteran indicated that he wanted to pursue a claim of 
service connection for hypertension.  In October 1997 service 
connection for hypertension was denied.  The veteran has not 
express disagreement with that determination; thus, no 
additional action is warranted.

On the VA hospital discharge summary report dated from August 
to September 1998, the attending physician stated that "the 
patient is not employable secondary to his service connected 
condition."  In accordance with EF v. Derwinski, 
1 Vet. App. 324, 326 (1991), the VA's duty to assist includes 
recognizing issues raised in all documents or oral testimony 
submitted prior to the Board decision.  Id.  If the veteran 
wishes to pursue a claim for entitlement to a total rating 
based on service-connected disability, he may contact the RO.


FINDINGS OF FACT

1.  There is no medical evidence which relates the veteran's 
residuals of a cervical spine injury to service or any events 
from service.  

2.  There is no medical evidence which relates the veteran's 
residuals of a head injury to service or any events from 
service.

3.  There is no medical evidence which relates the veteran's 
headaches to service or any events from service.

4.  The record does not tend to show that the veteran 
currently has a facial scar of the left eyebrow disability.

5.  There veteran does not currently have a bilateral hearing 
loss disability as recognized by VA regulation.

6.  There is no medical evidence of a nexus between the 
veteran's gastroenteritis disorder and service or any 
treatment received in service.

7.  There is no medical evidence of a nexus between the 
veteran's claimed chest pains and service.

8.  There is no medical evidence which relates the veteran's 
multiple strokes to service or any complaints or treatment 
from service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a cervical spine injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a head injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim of entitlement to service connection for a 
facial scar of the left eyebrow is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

6.  The claim of entitlement to service connection for 
gastroenteritis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

7.  The claim of entitlement to service connection for chest 
pain is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

8.  The claim of entitlement to service connection for 
multiple strokes is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
residuals of a cervical spine injury, residuals of a head 
injury, headaches, a facial scar of the left eyebrow, 
bilateral hearing loss, gastroenteritis, chest pain, and 
multiple strokes.

Law and Regulation

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may also be granted for arthritis, 
sensorineural hearing loss, and arteriosclerosis, if manifest 
to a compensable degree or more within one year from the date 
of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The regulations state that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (1998).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Well-grounded claims

As in any case, a persons who submits a claim for benefits 
under the law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  If the veteran fails to submit a well grounded 
claim, his appeal fails as to that claim, and the VA is under 
no duty to assist him in any further development of that 
claim.  38 U.S.C.A. § 5107(a); Epps, supra; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires evidence of a current 
disability, nexus between the in-service injury and the 
current disability, or evidence of chronicity or continuity 
of symptomatology.  Savage v. Gober, 10 Vet. App 489 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Id.

Facts and Discussion

Cervical spine injury, head injury, and headaches

After reviewing the pertinent evidence of record associated 
with the veteran's claims of entitlement to service 
connection for a cervical spine injury, a head injury, and 
headaches, the Board finds that the claims are not well 
grounded.  There is no medical evidence of a nexus between 
the veteran's residuals of a cervical spine injury, claimed 
head injury, and headaches and service.

The service medical records show that in August 1970 the 
veteran received treatment for severe headaches, which lasted 
over two or three hours and caused a sudden onset of sharp 
pain symmetrically from mastoid area to the crown.  
Complaints of pain were also documented in September 1970 
although on neurology examination, findings were normal, and 
at that time, the examiner stated that the veteran's 
headaches most likely represented a tension pattern and 
presently, there was no suggestion of a migraine headache 
complex.  The veteran was advised to relieve tension, to 
solve family problems, and instructed to perform neck 
exercises.  The diagnosis was tension headaches. 

Clinical entries in August 1991 also record a past history of 
tension headaches, but on separation examination in May 1973, 
clinical evaluation, in relevant part, was normal.  In August 
1973, the service medical records show that the veteran fell 
from a horse and landed on his head.  As a result of the 
foregoing, the veteran was stunned but not rendered 
unconscious.  He also complained of headaches.  At that time, 
objective examination was normal although the veteran 
displayed right-sided weakness and suppressed deep tendon 
reflexes on the right as compared to the left.  The 
impression was post traumatic headache, questionable right-
sided Neuro deficit.  Thereafter continued complaints of 
headaches were noted, but neurological finding remained 
normal, the impression was post concussion headaches and no 
positive neuro findings.  

The service medical records also contain an August 1973 
clinical cover sheet, which records a diagnosis of post 
concussion headaches.  There is also a September 1973 Line of 
Duty Determination report, showing a preliminary diagnosis of 
headache secondary to concussion and noting that in August 
1973 the veteran was riding horseback when the horse reared 
and threw him to the ground.  The reports also show that in 
August 1974, the veteran received treatment for a headache, 
diarrhea, nausea, and coughing mucous.  The impression was 
viral syndrome.  On separation from service examination in 
October 1976, clinical evaluations of the head, neck, and 
scalp, neurological system, and spine were normal. 

Subsequent to service, VA examination reports dated in August 
1993 and June 1995 and medical statements from Kaiser 
Permanente extending from April 1993 to December 1997, all 
show treatment for unrelated disorders.

In June 1996, J.L.M., D.C., of the Murzyn Chiropractic 
Center, wrote that the veteran had received treatment since 
January 1991 for injuries sustained in automobile collisions 
dated in January 1991 and October 1993.  J.L.M. stated in the 
first accident, the veteran sustained sprain-strain injuries 
to his cervicothoracic and lumbosacral regions, lumbar facet 
syndrome, and multiple spinal subluxations.  Examination also 
revealed mild degenerative changes of the fifth and sixth 
cervical vertebrae, which subsequently slowed his recovery.  
In the second accident, he sustained sprain-strain injuries 
to his cervical and upper thoracic regions.  Though the 
veteran recovered from his injuries in the thoracic and 
lumbosacral regions, his neck continued to cause discomfort.  
J.L.M. believed that was due to increasing degenerative 
changes occurring in the cervical vertebrae.  

VA outpatient treatment reports dated from February 1988 to 
January 1996 show in July 1988, the veteran complained of a 
sudden onset of right-sided headaches with facial, arm, and 
leg numbness and weakness.  The medical record report shows 
although on admission examination, findings were normal, 
while hospitalized the veteran had headaches, which appeared 
to be vascular in nature.  The relevant discharge diagnosis 
was vascular headache.

Prescription reports showing that Naproxen was prescribed for 
headaches are also of record, as well as a VA discharge 
summary report dated from August to September 1998 showing 
the veteran received treatment for unrelated disorders.

At his personal hearing in April 1999, the veteran testified 
that while in service he incurred a cervical spine injury 
when he dove off of a diving board and hit his head on the 
bottom of the pool.  The veteran added that he was rescued 
from the water.  The veteran also testified that he also 
incurred a cervical spine injury in-service when truck drove 
off and an article from the truck hit him in the back of the 
head and neck.  He also sustained a head injury and headache 
disorder as a result of policemen striking him on the head 
with a blackjack.  

As previously noted, after reviewing the foregoing evidence, 
the Board finds that the veteran's claims of entitlement to 
service connection for residuals of a cervical spine injury, 
a head injury, and headache disorder are not well grounded.  
In this case, the record is devoid of any competent medical 
evidence creating a nexus between the veteran's current 
disorders and service or any events from service.  The Board 
recognizes service medical records showing that from May to 
September 1970, the veteran complained of headaches and that 
diagnoses of headaches and tension headaches were made.  The 
Board also acknowledges that in September 1970, the veteran 
incurred an injury while diving at a pool and in August 1973, 
fell from a horse and landed on his head.  An impression of 
posttraumatic headache, questionable right-sided Neuro 
deficit was made.  It is also acknowledged that an August 
1973 cover sheet and September 1973 Line of Duty 
Determination report record a diagnosis of post concussion 
headaches.  

Nevertheless, in spite of the above-discussed traumas 
incurred in service, there is no medical evidence 
etiologically relating the veteran's cervical spine injury, 
head injury, and headache disorder to service or events of 
service.  The record is also devoid of any competent evidence 
demonstrating that the veteran incurred any chronic 
disabilities as a result of events from service.  Regarding 
the cervical spine injury, in June 1996, J.L.M. stated that 
the veteran's cervical spine injury was incurred in January 
1991 and October 1993 automobile collisions, as in the first 
accident the veteran sustained sprain-strain injuries to his 
cervicothoracic region, and in the second accident, he again 
sustained sprain-strain injuries to the cervical region.  
Neither that report nor any of the veteran's post-service 
medical reports reference service, any events from service, 
or any treatment received in service.  

Regarding the claimed residuals of a head injury and headache 
disorder, although the service medical records show that the 
veteran was involved in several incidents and sustained 
injuries to the head, once again, the record is devoid of any 
competent evidence demonstrating that the veteran incurred 
any chronic disabilities as a result of events from service.  
On discharge examination in October 1976, clinical findings 
were normal and subsequent to service, the record is silent 
with respect to any complaints of or findings associated with 
any claimed residuals of a head injury and headache disorder 
until July 1988, approximately eighteen years after service.  
In addition to the foregoing, not one of the veteran's post-
service medical reports etiologically relates any of his 
claimed residuals of a head injury and headaches to service 
or any events from service.  Because the record is devoid of 
such competent evidence, the Board must find that the claims 
of entitlement to service connection for residuals of a 
cervical spine injury, a head injury, and headache disorder 
are not well grounded.

In this matter, the Board also acknowledges the veteran's 
testimony maintaining that he incurred a cervical spine 
injury, a head injury, and headache disorder from in-service 
incidents.  It is noted that the Board neither disputes the 
occurrence of those in-service events nor disputes that 
veteran's statements are competent to the establish that he 
incurred injuries to the spine and head while in service and 
may have exhibited certain features or symptoms synonymous 
with his current disorders in service.  However, the 
veteran's claims are not well grounded because of the absence 
of competent medical evidence indicating a nexus between 
those events in service and his current disorders.  The 
veteran's lay statements are competent only to the extent 
that they pertain to matters of personal observation and 
knowledge.  When the statements begin to address medical 
causation and the etiology of the disorders, that portion of 
the statement is not competent.  Layno v. Brown, 
6 Vet. App. 465 (1995); Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Thus, because there is no competent evidence that 
the veteran's residuals of a cervical spine injury, a head 
injury, and headache disorder were incurred in or aggravated 
by service, or related to any events from service, the claims 
are not well grounded and his lay statements are insufficient 
to establish well-groundedness.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As such, the claims are denied.

Scar of the left eyebrow

Review of the record also shows that the veteran's claim for 
entitlement to service connection for a scar of the left 
eyebrow is not well grounded.  The competent evidence of 
record fails to show that the veteran currently has a scar of 
the left eyebrow disability.

In this matter, the service medical records show that in 
August 1970, a small scratch below the left eye was noted, 
but on separation examination in May 1973, clinical 
evaluation was normal.  Thereafter, a June 1976 medical 
report shows that the veteran complained of incurring a 
trauma to the left eye, which caused blurred vision.  A 
hemorrhage of the left eye was observed and the eye was 
cleaned and stitched.  Otherwise, findings were normal.  

Also of record is a June 1976 Third Party Liability 
Notification letter, which shows that the veteran was 
allegedly attacked by police on June 13, 1976 and received 
treatment thereafter.  The report also shows that later 
within the month, his sutures were removed and the wound was 
well-healed without signs of infection.  The impression was 
suture removal.  On separation from service examination in 
October 1976, clinical evaluation of the head, face, neck, 
and scalp and skin was normal.

After service, there is no medical evidence that the veteran 
currently has a scar of the left eye or has complained of any 
adverse findings associated with a scar of the left eye.  VA 
examination reports dated in August 1993 and June 1995, 
medical statements from Kaiser Permanente extending from 
April 1993 to December 1997, a June 1996 statement from 
J.L.M., D.C., VA outpatient treatment reports dated from 
February 1988 to January 1996, various prescription reports, 
and a VA discharge summary report dated from August to 
September 1998, all reference unrelated disorders.  

At his personal hearing in April 1999, the veteran testified 
that his scar of the eyebrow was incurred in service.  The 
veteran explained that in 1975, during a routine traffic 
stop, a tow truck driver and police officer assaulted him.  
As a result of the altercation, the police officer hit him 
over the left eye with a blackjack.  The veteran added he 
received treatment for the disorder.  

As shown above, a current diagnosis of a scar of the left 
eyebrow has not been made.  Therefore, the veteran's claim is 
not well grounded.  In this case the Board is cognizant of 
the service medical records showing that in June 1976, the 
veteran was struck with a blackjack and incurred a scar over 
the left eyebrow.  Nevertheless, the Board also acknowledges 
that on separation from service examination in October 1976, 
clinical findings were normal and since that time, the 
veteran has not expressed any complaints associated with a 
scar of the left eyebrow.  Additionally, clinical findings of 
any residuals resulting from a scar of the left eyebrow are 
absent.  In short, the record fails to reveal the presence of 
a scar of the left eyebrow disability.  Thus the veteran's 
claim is not well grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

In this case, the veteran seeks to well ground his claim upon 
the fact that he received treatment for laceration of the 
left eye during service and upon his allegations of currently 
having a scar of the left eye; however, that is not enough 
under 38 U.S.C.A. § 5107(a).  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Caluza, supra.  The post service 
medical records fail to mention any complications, treatment, 
or offer any evidence associated with a scar of the left 
eyebrow.  In addition, the veteran has made no allegation or 
offered any evidence that he has a painful or tender scar of 
the left eyebrow. Chelte, supra.  The veteran merely contends 
that entitlement to service connection is warranted because 
he incurred a scar of the left eyebrow during service.  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte, supra, 10 Vet. App. 268 (1997).  The 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ." 38 C.F.R. 
§ 4.1 (1998); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
Under these criteria, a "disability", i.e., scar of the 
left eyebrow, for VA compensation benefit purposes is not 
shown to be present in this case, and as previously noted, 
although the veteran is competent to testify as to symptoms, 
he is not competent to make a medical diagnosis and relate it 
to service.  Espiritu, supra.  As such, the veteran's claim 
is not well grounded and, therefore, denied.  

Bilateral hearing loss

Review of the pertinent clinical data of record shows that 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss is also not well grounded.  The 
competent evidence of record fails to establish that the 
veteran has an impaired hearing disability as recognized by 
the laws administered by VA.   

The service medical records consist of a May 1972 Hearing 
Conservation Data report showing that audiometric readings of 
the right and left ear ranged from 0 to 10 decibels for 
frequencies ranging from 500 to 4000 Hertz.  The reports also 
show separation examination in May 1973, clinical evaluation 
was normal and on physical examination in April 1976, 
audiometric readings were 15, 5, 10, 15, and 10 decibels on 
the right and 5, 10, 10, 15, and 15 decibels on the left for 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  On discharge examination in October 1976 
audiometric readings were 15, 5, 15, 15, and 15 decibels on 
the right and 5, 0, 0, 0, and 5 decibels on the left for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  A diagnosis of bilateral hearing loss was not 
made.  

Subsequent to service, VA examination reports dated in August 
1993 and June 1995; medical statements from Kaiser Permanente 
extending from April 1993 to December 1997; a June 1996 
statement from J.L.M., D.C.; VA outpatient treatment reports 
dated from February 1988 to January 1996; prescription 
reports; a VA discharge summary report dated from August to 
September 1998, all show treatment for unrelated disorders.  
However, a July 1996 audiological testing report from Kaiser 
Permanente indicates that the veteran's decibel levels were 
10, 10, 10, 20, and 20, bilaterally, for frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  The results 
were hearing sensitivity in normal range, bilaterally, 
although high frequencies are depressed as compared to low 
frequencies.

At his personal hearing in April 1999, the veteran testified 
that his bilateral hearing loss resulted from being exposed 
to F-4's in Europe.

At the outset, it should be noted that the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155 (1993).  

As noted above, the evidence of record fails to show that the 
veteran's audiological clinical findings meet the percentage 
requirements set forth in Section 3.385 and as such, under 
that requisite provision the veteran does not have a hearing 
loss disability as defined by VA regulation.  Again, VA 
regulation provides that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Here, the competent evidence of record fails 
to show that the veteran's bilateral hearing loss meets the 
requisite criteria.  The record shows while in service, a 
diagnosis of bilateral hearing loss was not made and since 
service, a diagnosis of bilateral hearing loss has not been 
made.  Accordingly, the veteran's claim is not well grounded.  
Degmetich, Rabideau, Brammer, all supra.

Gastroenteritis

The veteran also seeks entitlement to service connection for 
gastroenteritis.  The Board, however, finds that the 
veteran's claim is not well grounded.  There is no medical 
evidence of a nexus between the veteran's in-service episodes 
and his current disability.  

In this matter, the service medical records show that in 
February 1971, complaints of abdominal pain were recorded and 
an impression of psychophysiologic gastrointestinal treatment 
was made.  A July 1971 clinical entry also shows treatment 
for epigastric pain and records an impression of epigastric 
distress and a July 1972 clinical record cover sheet 
documents a diagnosis of gastroenteritis.  The reports also 
show diagnoses of acute gastroenteritis in October 1973.  In 
November 1973, the veteran again complained of nausea, 
vomiting, diarrhea, and headache.  The impression was 
gastroenteritis.  In January 1974, complaints of severe 
stomach cramps, nausea and diarrhea with abdominal pain-
epigastric pain and periumbilical pain were noted.  The 
impression at that time was rule out appendicitis.  
Thereafter, a January 1974 clinical record from the surgery 
department shows that an impression of gastroenteritis was 
made.  The service medical records also show that impressions 
of gastroenteritis were made in May 1974, April 1976, and 
June 1976.  On discharge examination in October 1976, 
however, clinical evaluation of the abdomen was normal.

After service, VA examination reports dated in August 1993 
and June 1995, medical statements from Kaiser Permanente 
extending from April 1993 to December 1997, a June 1996 
statement from J.L.M., D.C., VA outpatient treatment reports 
dated from February 1988 to January 1996, and copies of 
prescription reports, all show treatment for unrelated 
disorders.

A VA discharge summary report dated from August to September 
1998 shows the veteran received treatment for 
gastroesophageal reflux disease.  The veteran's April 1999 
personal hearing transcript is also of record.

As noted above, the record shows that the veteran's claim of 
entitlement to service connection for gastroenteritis is not 
well grounded.  The Board is cognizant of the veteran's 
service medical records showing that he received treatment 
for gastroenteritis on numerous occasions during service and 
that diagnoses of gastroenteritis were made.  Nevertheless, 
the Board points out that on discharge examination in October 
1976 clinical findings were normal and up until August 1998, 
approximately 26 years after service, the record is devoid of 
any complaints of or findings associated with 
gastroenteritis.  The Board also points out that even when 
the veteran received treatment for the disorder in August 
1998, no reference to service or any episodes from service 
was made.  In this matter, the only evidence the veteran has 
submitted that supports a finding of nexus to service is his 
own testimony, and evidence of nexus cannot be provided by 
lay testimony.  There is no evidence of record showing that 
the veteran's in-service episodes of gastroenteritis resulted 
in chronic disability or linking the claimed continuous 
symptoms to his current disability.  Caluza, supra; Espiritu, 
supra.  Therefore, the claim is not well grounded.  


Chest pain and multiple strokes

The veteran also seeks service connection for chest pain and 
multiple strokes.  After reviewing the pertinent evidence of 
record, the Board finds that the veteran's claims are not 
well grounded in these matters as well.  There is no medical 
evidence that the veteran's chest pain or multiple strokes 
are related to service or any treatment received in service.

The service medical records show in May 1970, the veteran 
complained of chest pain.  The reports also show that in 
August 1972, the veteran received treatment for chest pain 
and that an impression of possible pericarditis was made.  
The reports also show that the veteran was hospitalized in 
August 1972 for complaints of musculoskeletal chest pain and 
that the final diagnosis was pericarditis, idiopathic, 
benign.  Thereafter, an August 1972 Physical Profile Serial 
Report shows that the veteran was placed on limited duty for 
resolving pericarditis with a directive of no strenuous 
physical activity and no assignment to isolated areas, where 
definitive medical care was not available.  

On discharge examination in May 1973, clinical evaluation was 
normal and reports of chest x-rays were normal.  The report 
noted pericarditis, July 1972, shortness of breath, 
associated, treated in Germany, asymptomatic.  This notation 
was also documented on the veteran's Report of Medical 
History.  

The service medical records then show that in October 1973, 
the veteran had an acute onset of left precordial pain 
followed by a brief syncopal episode and some epigastric 
discomfort.  His pain increased with breathing, although 
position had no effect, and was located in the left 
precordium with radiation to the back.  At that time, 
physical examination of the chest was clear to percussion and 
auscultation, without evidence of rubs.  Pain increased with 
deep breathing was noted.  X-ray studies of the chest were 
within normal limits and an EKG showed no change from earlier 
EKG's except V2,V3, and V4 had flipped T-waves.  It was noted 
that the veteran would be observed for a few hours.  Doubt 
pericarditis was also noted.  The impression was more toward 
flu or viral type syndrome.  After several hours, clinical 
entries show that the veteran's symptoms were essentially 
asymptomatic except for slight nausea.  No evidence of chest 
pain was present and the EKG was within normal limits.

The service medical records also contain chest x-ray studies 
dated in June 1974, November 1974, and June 1975, all showing 
normal findings.  On separation from service examination in 
October 1976 clinical evaluation of the chest and heart was 
normal.  Chest x-rays were within normal limits, too.  A 
relevant diagnosis was not made.

After service, VA examination reports dated in August 1993 
and June 1995, medical statements from Kaiser Permanente 
extending from April 1993 to December 1997, a June 1996 
statement, J.L.M., D.C., all show treatment for unrelated 
disorders.

VA outpatient treatment reports dated from February 1988 to 
January 1996 show that in July 1988, although the veteran 
received treatment for unrelated complaints, on admission 
examination, cardiac examination revealed regular rate and 
rhythm without rubs, murmurs, or gallops.  A carotid duplex 
study and EEG findings were normal as well, but a CT scan 
showed bilaterally hypodense areas in the posterior limb of 
the antral capsule.  The relevant discharge diagnosis was 
transient ischemia attack.  The reports also show that in 
October 1988, the veteran complained of right-sided chest 
pain and that an assessment of chest pain was made.  Included 
within the treatment reports is an October 1988 report of an 
x-ray study shows evidence of an old gunshot wound, left 
chest, but nothing acute.

Also of record are prescription reports and a VA discharge 
summary report dated from August to September 1998 showing 
treatment for unrelated disorders but also showing on 
physical examination, cardiovascular findings were normal.

At his personal hearing in April 1999, the veteran stated his 
chest pain and multiple strokes initially occurred in 1987 
and that he received treatment at that time.

As shown above, there is no medical evidence that relates the 
veteran's chest pain to service or any events from service.  
The Board acknowledges that service medical records show that 
the veteran complained of chest pain throughout service and 
that diagnoses of chest pain were made during that time.  It 
is also acknowledged that recent medical reports show that 
the veteran received treatment for chest pain and gave 
history of multiple strokes.  Nevertheless, the veteran's 
claim remains not well grounded.  In spite of the foregoing, 
there is no medical evidence of record suggesting that the 
veteran's currently diagnosed chest pain is related to 
service or any events from service.  In fact, the pertinent 
post-service medical reports do not mention any events or 
occurrences from service.  The only evidence the veteran has 
submitted that supports a finding of nexus to service is his 
own testimony, and, as previously noted, evidence of nexus 
cannot be provided by lay testimony.  Espiritu, supra.  

With regard to the claimed multiple strokes, the Board 
initially points out that the record does not show that a 
current diagnosis of multiple strokes has been made.  The 
record merely shows that the veteran has provided a history 
of multiple strokes.  As such, the Board finds that the 
veteran's claim is not well grounded.  Again, where there is 
no evidence of, or allegation of, current disability 
associated with events in service, the claim is not well 
grounded.  Rabideau, supra.  Furthermore, even if assuming 
that the veteran has incurred multiple strokes and submitted 
medical evidence of a current disability, the only evidence 
he has submitted that supports a finding of nexus to service 
is his own testimony.  This is not competent evidence of a 
well grounded claim.  Id.  Accordingly, the veteran's claim 
in this regard is not well grounded.

Additional considerations

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to the claim, the VA, however, may be obligated to 
advise a veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the veteran of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  In this case, however, the Board acknowledges that 
the record does not indicate the existence of any outstanding 
medical reports which if obtained, would well ground the 
veteran's claims.  Accordingly, the facts and circumstances 
of this case are such that no further action is warranted and 
the duty imposed under Section 5103 has been met.  Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  The veteran's appeal 
is denied.

ORDER

Not having submitted a well grounded claim, service 
connection for residuals of a cervical spine injury is 
denied.

Not having submitted a well grounded claim, service 
connection for residuals of a head injury is denied.

Not having submitted a well grounded claim, service 
connection for headaches is denied.

Not having submitted a well grounded claim, service 
connection for a facial scar of the left eyebrow is denied.

Not having submitted a well grounded claim, service 
connection for hearing loss is denied.

Not having submitted a well grounded claim, service 
connection for gastroenteritis is denied.

Not having submitted a well grounded claim, service 
connection for chest pain is denied.

Not having submitted a well grounded claim, service 
connection for multiple strokes is denied.


REMAND

As discussed in the INTRODUCTION section, in April 1997, 
service connection for low back pain was granted and 
evaluated as 10 percent disabling, effective from November 7, 
1996.  Within the same month, the veteran expressed 
disagreement with that evaluation, but a SOC addressing the 
issue of entitlement to an increased rating was not issued 
thereafter.  The record then shows that in October 1998, 
entitlement to an increased rating for low back pain was 
increased to 20 percent, effective December 11, 1997.  

Because the record shows that the veteran was awarded service 
connection for a lower back disability and that he timely 
expressed disagreement with that original rating, additional 
development is warranted. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201 (1998).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see 
also AB v. Brown, 6 Vet. App. 35 (1993).  

In view of the foregoing, a SOC with respect to the issue of 
entitlement to an initial increased evaluation in excess of 
10 percent for a lower back disability, prior to December 11, 
1997 and entitlement to an increased evaluation in excess of 
20 percent thereafter should be issued.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (1998); see also 
Garlejo v. Brown, 10 Vet. App. 229 (1997).  

To ensure that his due process rights are fulfilled, this 
case is REMANDED for the following:

The RO should review all the relevant 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to an initial increased 
evaluation in excess of 10 percent for a 
lower back disability prior to December 
11, 1997 and entitlement to an increased 
evaluation in excess of 20 percent 
thereafter.  If the claim remain in a 
denied status, the RO should issue a 
statement of the case to the veteran and 
his representative and advise them of the 
applicable time in which a substantive 
appeal may be filed.  Thereafter, if an 
appeal has been perfected, the case 
should be returned to the Board.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

